367 F.2d 396
Alejandro BARRIO-MENDOZA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 23200.
United States Court of Appeals Fifth Circuit.
October 27, 1966.

Petition for Review of Order of Deportation of the Immigration and Naturalization Service.
Joseph J. Rey, El Paso, Tex., for petitioner.
John C. Ciolino, Asst. U. S. Atty., New Orleans, La., Paul Nejelski, Atty., Dept. of Justice, Washington, D. C., Louis C. Lacour, U. S. Atty., Eastern Dist. of Louisiana, New Orleans, La., Maurice A. Roberts Atty., Dept. of Justice, Washington, D. C., of counsel, for respondent.
Before JONES and DYER, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
A review of the entire record discloses that there is substantial evidence in support of the administrative decision, and that the record is free from prejudicial error. No abuse of discretion is made to appear. The administrative order of deportation is


2
Affirmed.